Citation Nr: 0816394	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  07-19 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for myoclonus epilepsy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to March 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision by which the RO denied 
entitlement to service connection for myoclonus epilepsy.  

In November 2007, the veteran testified at a hearing before 
the undersigned via video teleconference.


FINDING OF FACT

The available evidence is in relative equipoise as to whether 
the veteran's currently-diagnosed myoclonus epilepsy had its 
onset during his active duty service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his myoclonus epilepsy was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Although an appellant may testify as to symptoms he perceives 
to be manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Factual Background 

The service medical records make no reference to myoclonus 
epilepsy or to a seizure disorder of any sort.  As will 
become apparent later, of relevance is an October 1961 
service medical record indicating that while traveling by 
train to visit his parents, the veteran felt hot, restless, 
and generally weak.  Upon arrival, he was taken to his 
physician who diagnosed an upper respiratory infection.  

In December 2004, the veteran submitted a claim of 
entitlement to service connection for myoclonus epilepsy.  
Along with his claim, the veteran submitted a "buddy 
statement" describing "spasms" in service.

An August 2004 statement from J.C. Rafecas, M.D. indicated 
that he had been treating the veteran for generalized 
myoclonus and myoclonus epilepsy.  Dr. Rafecas further 
asserted that the veteran had been suffering from the 
foregoing since the age of 20 when he suffered an episode of 
hypothermia.  The myoclonus persisted since then and was 
diagnosed by him in 1988 when the presence of epileptic 
myoclonus was confirmed at an overnight polysomnogram at the 
Akron General Medical Center in June of that year.

In or about January 2006, the veteran submitted lay 
statements from his brother and wife.  The veteran's brother 
recalled that the veteran returned from the Navy with a 
medical condition he termed "the jumps."  He recounted an 
incident in the grocery store in which the veteran was 
removing items from the cart with uncontrolled jerking 
motions.  He spoke of another time when the veteran's head 
and hands shook while driving.  The veteran's wife stated 
that she met the veteran shortly after his separation from 
service and soon noticed that the veteran would jump and drop 
or spill things when he was stressed.  At that time, the 
veteran told her that the condition began when he was on 
leave and left to sleep in the car in freezing weather during 
a trip to the mountains.  When he awakened, he and his 
friends went to a café.  He ordered coffee twice and both 
times he spilled the coffee when his hands moved 
involuntarily.

In a January 2006 written statement, R.W. Dinsmore, D.O. 
maintained that he treated the veteran from 1965 to 1988 for 
a neurological disorder the veteran developed during service 
in the Navy.  The records from that period were no longer 
available according to Dr. Dinsmore.  He indicated, 
essentially, that the veteran's present epileptic condition 
was related to service.

In a January 2006 written statement, the veteran indicated 
that he suffered an incident of hypothermia in 1963 and that 
he began to seize, jump, drop things, and fall.  He asserted 
that he did not seek medical attention in service because he 
did not want to jeopardize his Naval career.  He reported 
seeking treatment from his family physician and then with Dr. 
Dinsmore who referred him to the Cleveland Clinic for 
Further evaluation.  

In a written statement dated in November 2006, Dr. Rafecas 
indicated that the veteran was under his care for repetitive 
myoclonus felt to be due to myoclonus epilepsy.  He further 
asserted that the veteran had the condition since a bout of 
hypothermia at the age of 20 during service and that the 
condition persisted since that time.  The veteran had been on 
medication for his condition since 1988.  Dr. Rafecas 
concluded that the veteran had myoclonus and myoclonus 
epilepsy since 1963 after a bout of hypothermia.

Records from the Cleveland Clinic dated in 1975 reflect that 
the veteran reported shaking spells and transient weakness in 
the legs since 1962.  These episodes, according to the 
veteran, occurred when he was tense, anxious, fatigued, or 
drank excessively.  He reported that these episodes had 
persisted for 13 years and that he dropped things and 
sometimes experienced brief blackouts.  Apparently, he had 
seen two or three other physicians in the past who attributed 
this problem as well as hives to nerves.

At his November 2006 personal hearing at the RO and his 
November 2007 hearing before the undersigned, the veteran 
again spoke of the incident of "hypothermia" that he 
suffered when left to sleep in a car in freezing weather and 
suffering from subsequent uncontrollable movement of the 
hands.  He testified that he did not report his condition 
during service because he did not desire a medical discharge.

Discussion

Certainly, the veteran and other lay persons cannot offer 
medical diagnoses of any sort, as they are not shown to 
possess any medical expertise.  Espiritu, supra.  They may, 
however, testify regarding symptoms and observations.  Id.  
Thus, the Board cannot accept the veteran's claims regarding 
hypothermia, because he is not competent to render diagnoses.  
The Board will, however, credit his assertions and those of 
his service buddy, brother, and wife regarding the veteran's 
symptoms or observations thereof, as the Board finds no 
reason to doubt their reliability or probity.  The Board 
observes as well, that the incident of "hypothermia" of 
which the veteran spoke was not that discussed in the service 
medical records and diagnosed as an upper respiratory 
infection.  Rather, the veteran was referring to the incident 
in the mountains in which he was left to sleep in freezing 
weather.

The veteran has consistently described symptoms of shaking 
and dropping objects.  Indeed, 1975 Cleveland Clinic records 
corroborate assertions by the veteran made years later and 
certainly before the veteran had a claim of service 
connection pending before VA.  

Throughout, the evidence of record reflects an onset of 
uncontrollable shaking beginning in service and the seeking 
of treatment not long after separation.  Current medical 
opinions relate the veteran's present myoclonus and myoclonus 
epilepsy to service.  Because the veteran's assertions have 
been deemed credible, the Board is of the opinion that 
medical conclusions based upon them are reliable.  Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005) (the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history provided by the 
veteran, and instead must evaluate the credibility and weight 
of the history upon which the opinion is predicated).  
Because the medical evidence points to a nexus between the 
veteran's myoclonus and myoclonus epilepsy to service and 
because there is no competent medical evidence to the 
contrary, service connection must be granted.  38 C.F.R. 
§ 3.303; 38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Service connection for myoclonus epilepsy is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


